DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 8-10, 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Regarding claim 1. Claim 1 recites the limitation “a second process of adsorbing a halogen element on the surface to be processed of the workpiece to terminate the surface to be processed of the workpiece, by supplying a halogen element-containing gas to the workpiece at a temperature that is greater than 175 degrees C and is equal to or less than 400 degrees C.” However, applicant fails to provide proper basis in their originally filed disclosure for excluding the temperature of 50 to 175 degree C because applicant’s original specification discloses a broader temperature range of 50 to 400 degree C (Spec [0038], [0040], [0107]-[0108]) and the current claim 13 also recites the broader temperature range of 50 to 400 degree C. As understood from Applicant’s remark on page 10, the purpose for claiming the temperature range of 175 to 400 degree C is to preclude the temperature range of less than 175 degree C disclosed by prior art. In other words, applicant's use of narrower temperature range of 175 to 400 degree C instead of the temperature range disclosed in the original specification is equivalent to a negative limitation.
To have support for this negative limitation (i.e., the temperature of 175 to 400 degree C purposed for excluding a temperature less than 175 degree C), applicant must have basis in their originally filed disclosure for excluding temperature range of 50 to 175 degree C. see MPEP 2173.05(i). Proper basis may be established, "when the specification describes a reason to exclude the relevant limitation" or properly describing alternative features. Santarus, Inc. v. Par Pharma., Inc., 694 F.3d 1344, 1351 (Fed. Cir. 2012). Stated another way, applicant's disclosure must provide distinction in their disclosure that reasonably conveys a reason to exclude; however, an applicant may not "arbitrarily dissect its invention by amending the claims in order to avoid the prior art." Inphi Corp. v. Netlist, Inc., 805 F.3d 1350, 1356-57 (Fed. Cir. 2015).

Regarding claim 2. Claim 2 recites the limitation “wherein the halogen element in the second process is at least one selected from a group consisting of Cl, F, Br, and I” in the claim language.
Applicant’s originally filed specification in paragraph [0039-40] states When the Cl2 gas is used as the halogen element-containing gas, an example of the process condition in step S3 is as follows.  [0040] Cl2 gas flow rate: 300 to 5,000 sccm  Processing time: 0.5 to 5 minutes  Processing temperature: 50 to 400 degrees C Processing pressure: 1.33 to 666.6 Pa (0.01 to 5 Torr). 
While applicant has support for Cl with a processing temperature of 50 to 400 degree C. However, as stated above, applicant fails to provide proper basis in their originally filed disclosure for excluding the temperature of 50 to 175 degree C because applicant’s original specification discloses a broader temperature range of 50 to 400 degree C (Spec [0038], [0040], [0107]-[0108]) and the current claim 13 also recites the broader temperature range of 50 to 400 degree C. See MPEP 2173.05(i). Proper basis may be established, "when the specification describes a reason to exclude the relevant limitation" or properly describing alternative features. Santarus, Inc. v. Par Pharma., Inc., 694 F.3d 1344, 1351 (Fed. Cir. 2012). Stated another way, applicant's disclosure must provide distinction in their disclosure that reasonably conveys a reason to exclude; however, an applicant may not "arbitrarily dissect its invention by amending the claims in order to avoid the prior art." Inphi Corp. v. Netlist, Inc., 805 F.3d 1350, 1356-57 (Fed. Cir. 2015)
If applicant feels this is in error, applicant is welcomed to contact the examiner on where support can be found in the originally filed specification.

Regarding claim 4. Claim 4 recites the limitation “wherein the halogen element- containing gas is selected from a group consisting of Cl2 gas, HCl gas, HBr gas, Br2 gas, HI gas, I2 gas, ClF3 gas, and F2 gas” in the claim language.
Applicant’s originally filed specification in paragraph [0039-40] states When the Cl2 gas is used as the halogen element-containing gas, an example of the process condition in step S3 is as follows.  [0040] Cl2 gas flow rate: 300 to 5,000 sccm  Processing time: 0.5 to 5 minutes  Processing temperature: 50 to 400 degrees C Processing pressure: 1.33 to 666.6 Pa (0.01 to 5 Torr). 
While applicant has support for Cl2 gas with a processing temperature of 50 to 400 degree C. While applicant has support for Cl with a processing temperature of 50 to 400 degree C. However, as stated above, applicant fails to provide proper basis in their originally filed disclosure for excluding the temperature of 50 to 175 degree C because applicant’s original specification discloses a broader temperature range of 50 to 400 degree C (Spec [0038], [0040], [0107]-[0108]) and the current claim 13 also recites the broader temperature range of 50 to 400 degree C. See MPEP 2173.05(i). Proper basis may be established, "when the specification describes a reason to exclude the relevant limitation" or properly describing alternative features. Santarus, Inc. v. Par Pharma., Inc., 694 F.3d 1344, 1351 (Fed. Cir. 2012). Stated another way, applicant's disclosure must provide distinction in their disclosure that reasonably conveys a reason to exclude; however, an applicant may not "arbitrarily dissect its invention by amending the claims in order to avoid the prior art." Inphi Corp. v. Netlist, Inc., 805 F.3d 1350, 1356-57 (Fed. Cir. 2015)
In addition, applicant does not have written support for HCl gas, HBr gas, Br2 gas, HI gas, I2 gas, ClF3 gas, and F2 gas for a processing temperature of 175 degree C to 400 degree C.
If applicant feels this is in error, applicant is welcomed to contact the examiner on where support can be found in the originally filed specification.

Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 4, 8-10, 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1. Claim 1 recites the limitation “a second process of adsorbing a halogen element on the surface to be processed of the workpiece to terminate the surface to be processed of the workpiece, by supplying a halogen element-containing gas to the workpiece at a temperature that is greater than 175 degrees C and is equal to or less than 400 degrees C.” However, applicant fails to provide proper basis in their originally filed disclosure for excluding the temperature of 50 to 175 degree C because applicant’s original specification discloses a broader temperature range of 50 to 400 degree C (Spec [0038], [0040], [0107]-[0108]) and the current claim 13 also recites the broader temperature range of 50 to 400 degree C.
It is unclear when a second process must be performed at the temperature greater than 175 degree C and when a second process can be performed at the temperature less than 175 degree C. 

Regarding claim 13.  Claim 13 depends upon claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation wherein the second process is performed at a temperature falling in a range of 50 to 400 degrees C, and the claim 1 also recites at a temperature that is greater than 175 degrees C and is equal to or less than 400 degrees C which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (U.S. 2016/0071728), and further in view of Bajaj et al (U.S. 2017/0316946).

Regarding claim 1. Takagi et al discloses a method of forming a silicon film, a germanium film, or a silicon germanium film on a surface to be processed of a workpiece having single crystalline silicon, single crystalline germanium, or single crystalline silicon germanium as the surface to be processed ([0010], i.e. crystallized Si film, the crystallized Ge film or the crystallized SiGe film is grown on a single-crystallized Si, a single-crystallized Ge or single-crystallized SiGe substrate), the method comprising:
a first process of accommodating the workpiece (FIG. 8, item 1) in a processing container (FIG. 8, item 100);
a second process ([0030], i.e. a wet cleaning (also referred to as a wet etching) using a hydrogen-containing substance (e.g., a dilute hydrofluoric acid (DHF))) on the surface to be processed (FIG. 2B, item surface to be processed) of the workpiece (FIG. 2B, item 1); and
a third process of forming an amorphous silicon film, an amorphous germanium film, or an amorphous silicon germanium film on the surface to be processed of the workpiece by supplying a source gas ([ABSTRACT], i.e. supplying a source gas into the processing chamber to form an amorphous film on the surface to be processed of the workpiece) for forming a silicon film (FIG. 2D, item 4), a germanium film, or a silicon germanium film to the workpiece (FIG. 2D, item 1); and
Takagi et al fails to explicitly disclose adsorbing a halogen element on the surface to be processed of the workpiece to terminate the surface to be processed of the workpiece, by supplying a halogen element-containing gas to the workpiece at a temperature that is greater than 175 degrees C and is equal to or less than 400 degrees C, and which has been terminated by the halogen element in the second process.
However, Bajaj et al teaches adsorbing halogen on the surface to be processed of (Figs 2A-2C) the surface to be processed on the workpiece by supplying a halogen element-containing gas to the workpiece at a temperature that is greater than 175 degrees C and is equal to or less than 400 degrees C. ([0022], i.e. during exposure of the silicon material 200 to the halogen-containing gas 204, the substrate 202 is at a temperature of greater than about 25 degrees Celsius) and which has been terminated by the halogen element in the second process ([0023], i.e. halogen-termination of surfaces of the silicon material 200 that are exposed to the halogen-containing gas 204. In some embodiments, the halogen-containing gas is a chlorine-containing gas having a sufficient amount of chlorine to result in chlorine-termination of surfaces of the silicon material 200 that are exposed to the chlorine-containing gas. Examples of suitable chlorine-containing gases 204 include, without limitation, chlorine (Cl.sub.2), hydrogen chloride (HCl), boron trichloride (BCl.sub.3), and silicon tetrachloride (SiCl.sub.4). In some embodiments, the halogen-containing gas is a bromine-containing gas. Examples of suitable bromine-containing gases are bromine (Br2), hydrogen bromide (HBr), boron tribromide (BBr3), bromotrichloromethane (BrCCl3), and bromotrifluoromethane (CF3Br). In some embodiments, the halogen-containing gas is a fluorine-containing gas. Examples of suitable fluorine-containing gases are fluorine (F.sub.2), and hydrogen fluoride (HF). In some embodiments, the silicon material 200 can be exposed to a wet chemical treatment instead of a gaseous treatment.).
Since both Takagi et al et al and Bajaj et al teaches wafer processing, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method of forming a silicon film, a germanium film, or a silicon germanium film on a surface to be processed of a workpiece having single crystalline silicon, single crystalline germanium, or single crystalline silicon germanium as the surface to be processed as disclosed in Takagi et al with the adsorbing a halogen element on the surface to be processed of the workpiece to terminate the surface to be processed of the workpiece, by supplying a halogen element-containing gas to the workpiece at a temperature that is greater than 175 degrees C and is equal to or less than 400 degrees C, and which has been terminated by the halogen element in the second process as disclosed by Bajaj et al.  The use of halogen-termination of surfaces of the silicon material that are exposed to the halogen-containing gas in Bajaj et al provides for a method of chemically etching a silicon material that advantageously avoids the use of a plasma in order to selectively etch a silicon material over a silicon oxide material to prevent damage and undesirable modification to underlying layers and structures (Bajaj et al, [0003],[0015]).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 2. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 1 above.
Bajaj et al further discloses wherein the halogen element in the second process is at least one selected from a group consisting of Cl, F, Br, and I ([0023], i.e. halogen-termination of surfaces of the silicon material 200 that are exposed to the halogen-containing gas 204. In some embodiments, the halogen-containing gas is a chlorine-containing gas having a sufficient amount of chlorine to result in chlorine-termination of surfaces of the silicon material 200 that are exposed to the chlorine-containing gas. Examples of suitable chlorine-containing gases 204 include, without limitation, chlorine (Cl2), hydrogen chloride (HCl), boron trichloride (BCl3), and silicon tetrachloride (SiCl4). In some embodiments, the halogen-containing gas is a bromine-containing gas. Examples of suitable bromine-containing gases are bromine (Br2), hydrogen bromide (HBr), boron tribromide (BBr3), bromotrichloromethane (BrCCl3), and bromotrifluoromethane (CF3Br). In some embodiments, the halogen-containing gas is a fluorine-containing gas. Examples of suitable fluorine-containing gases are fluorine (F2), and hydrogen fluoride (HF). In some embodiments, the silicon material 200 can be exposed to a wet chemical treatment instead of a gaseous treatment.).

Regarding claim 4.  Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 1 above.
Bajaj et al further discloses wherein the halogen element-containing gas is selected from a group consisting of Cl gas, HCl gas, HBr gas, Br2 gas, HI gas, I2 gas, CIF3 gas, and F2 gas ([0023], i.e. In some embodiments, the halogen-containing gas is a chlorine-containing gas having a sufficient amount of chlorine to result in chlorine-termination of surfaces of the silicon material 200 that are exposed to the chlorine-containing gas. Examples of suitable chlorine-containing gases 204 include, without limitation, chlorine (Cl2), hydrogen chloride (HCl), boron trichloride (BCl3), and silicon tetrachloride (SiCl4). In some embodiments, the halogen-containing gas is a bromine-containing gas. Examples of suitable bromine-containing gases are bromine (Br2), hydrogen bromide (HBr), boron tribromide (BBr3), bromotrichloromethane (BrCCl3), and bromotrifluoromethane (CF3Br). In some embodiments, the halogen-containing gas is a fluorine-containing gas. Examples of suitable fluorine-containing gases are fluorine (F2), and hydrogen fluoride (HF). In some embodiments, the silicon material 200 can be exposed to a wet chemical treatment instead of a gaseous treatment.).

Regarding claim 7. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 1 above.
Takagi et al further discloses wherein the fourth process is performed by a chemical oxide film removal process using ammonia gas and hydrogen fluoride gas workpiece ([0030], i.e. a chemical oxide removal (COR) process using both an ammonia (NH3) gas and a hydrofluoric acid (HF) gas))

Regarding claim 8. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 1 above.
Takagi et al further discloses further comprising after the third process, a fifth process of crystallizing the amorphous silicon film, the amorphous germanium film, or the amorphous silicon germanium film ([0061], i.e. the silicon film forming method of the first embodiment of the present disclosure, the crystallization Suppressing process is performed on the surface to be processed of the single-crystallized Si, and Subsequently, the amorphous Si film 4 is formed on the surface to be processed of the single-crystallized Si. Thus, it is possible to Suppress irregularities such as the facets from being generated on the Surface to be processed when the amorphous Si film 4 is crystallized).

Regarding claim 9. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 8 above.
Takagi et al further discloses wherein the fifth process is performed through vacuum evacuation ([0060], i.e. the solid-phase epitaxial growth process may be performed in a hydrogen gas atmosphere or a state in which an interior of the processing chamber of the film forming apparatus is vacuumed) or an annealing process.

Regarding claim 10. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 8 above.
Takagi et al further discloses wherein the fifth process ([0061], i.e. the amorphous Si film 4 is crystallized) is performed in-situ after the third process ([ABSTRACT], i.e. supplying a source gas into the processing chamber to form an amorphous film on the surface to be processed of the workpiece).

Regarding claim 13. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 1 above.
Bajaj et al further discloses wherein the second process is performed at a temperature falling in a range of 50 to 400 degrees C. ([0022], i.e. during exposure of the silicon material 200 to the halogen-containing gas 204, the substrate 202 is at a temperature of greater than about 25 degrees Celsius).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges.
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method of forming a silicon film, a germanium film, or a silicon germanium film on a surface to be processed of a workpiece having single crystalline silicon, single crystalline germanium, or single crystalline silicon germanium as the surface to be processed as disclosed in Takagi et al with the wherein the second process is performed at a temperature falling in a range of 50 to 400 degrees C as disclosed by Bajaj et al.  The use of the substrate 202 is at a temperature of greater than about 25 degrees Celsius, for example about 25 degrees Celsius to about 175 degrees in Bajaj et al provides for a method of chemically etching a silicon material that advantageously avoids the use of a plasma in order to selectively etch a silicon material over a silicon oxide material to prevent damage and undesirable modification to underlying layers and structures (Bajaj et al, [0003], [0015]).

Regarding claim 14. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 1 above.
Bajaj et al further discloses wherein the second process is performed at a pressure falling in a range of 1.33 to 666.6 Pa. ([0022], i.e. during exposure of the silicon material 200 to the halogen-containing gas 204, the pressure of the substrate processing chamber is up to about 500 millitorr).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method of forming a silicon film, a germanium film, or a silicon germanium film on a surface to be processed of a workpiece having single crystalline silicon, single crystalline germanium, or single crystalline silicon germanium as the surface to be processed as disclosed in Takagi et al with the wherein the second process is performed at a pressure falling in a range of 1.33 to 666.6 Pa as disclosed by Bajaj et al.  The use of during exposure of the silicon material 200 to the halogen-containing gas 204, the pressure of the substrate processing chamber is up to about 500 millitorr in Bajaj et al provides for a method of chemically etching a silicon material that advantageously avoids the use of a plasma in order to selectively etch a silicon material over a silicon oxide material to prevent damage and undesirable modification to underlying layers and structures (Bajaj et al, [0003], [0015]).

Regarding claim 15. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 1 above.
Takagi et al further discloses further comprising prior to the second process, a fourth process of removing (FIG. 2B, item 2 is removed) an oxide film (FIG. 2A, item 2; [0029], i.e. A thin native oxide film 2) from the surface to be processed FIG. 2A-2B, item surface to be processed).

Regarding claim 16. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 15 above.
Takagi et al further discloses wherein the fourth process is performed using a substance containing hydrogen ([0030], i.e. a chemical oxide removal (COR) process using both an ammonia (NH.sub.3) gas and a hydrofluoric acid (HF) gas).

Regarding claim 17. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 15 above.
Takagi et al further discloses wherein the fourth process is performed by a chemical oxide film removal process using ammonia gas and hydrogen fluoride gas ([0030], i.e. a chemical oxide removal (COR) process using both an ammonia (NH.sub.3) gas and a hydrofluoric acid (HF) gas).

Response to Arguments
Applicant's arguments filed January 5, 2022 have been fully considered but they are not persuasive. 

Regarding 103 rejection of claim 1 with Takagi et al in view of Bajaj et al.  Applicant argues
Applicant respectfully submits that Bajaj fails to disclose or suggest at least "a second process of adsorbing a halogen element on the surface to be processed of the workpiece to terminate the surface to be processed of the workpiece, by supplying a halogen element-containing gas to the workpiece at a temperature that is greater than 175 degrees C and is equal to or less than 400 degrees C," as recited in amended Claim 1.

Applicant is arguing that Bajaj fails to disclose the second process of adsorbing a halogen element on the surface to be processed of the workpiece to terminate the surface to be processed of the workpiece, by supplying a halogen element-containing gas to the workpiece at a temperature that is greater than 175 degrees C and is equal to or less than 400 degrees C.
However, as cited in the rejection above, Bajaj et al disclose applicant’s claimed process.
Applicant’s arguments are not persuasive.

Applicant further argues:
According to the above disclosure, Bajaj teaches supplying the halogen- containing gas 204 at a temperature up to 175 degrees Celsius for adsorption. Specifically, Bajaj discloses supplying the halogen-containing gas 204 at a temperature of about 25 degrees Celsius to about 175 degrees Celsius, but "generally no higher than the amine vapor decomposition temperature" (see Bajaj, paragraph [0022]). Bajaj further discloses that the amine vapor decomposition temperature "will be in excess of 175 degrees Celsius" (see Bajaj, paragraph [0025]). Thus, Bajaj suggests that the halogen-containing gas 204 should be supplied at between 25 degrees Celsius and 175 degrees Celsius, and not higher than 175 degrees Celsius. Therefore, Bajaj teaches away from supplying the halogen-containing gas 204 at a temperature greater than 175 degrees Celsius. Thus, Bajaj fails to disclose or suggest "a second process of adsorbing a halogen element on the surface to be processed of the workpiece to terminate the surface to be processed of the workpiece, by supplying a halogen element-containing gas to the workpiece at a temperature that is greater than 175 degrees C and is equal to or less than 400 degrees C," as recited in amended Claim 1. Accordingly, Applicant respectfully submits that Baaj fails to disclose or suggest each and every element of amended Claim 1 and therefore, amended Claim 1 is patentable over Bajaj.

Applicant is arguing that Bajaj fails to disclose each and every element of claim 1.
However, Bajaj was not used to teach each and every element of claim 1.  Takagi et al in view of Bajaj et al was used to teach applicant’s claim 1.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.


Applicant further argues:
Takagi does not remedy the shortcomings of Bajaj with respect to amended Claim 1 and is not relied upon for this purpose in the Office Action. Indeed, Takagi fails to disclose or suggest "a second process of adsorbing a halogen element on the surface to be processed of the workpiece to terminate the surface to be processed of the workpiece, by supplying a halogen element-containing gas to the workpiece at a temperature that is greater than 175 degrees C and is equal to or less than 400 degrees C," as recited in amended Claim 1.

Applicant is arguing that Takagi et al fails to disclose the second process of adsorbing a halogen element on the surface to be processed of the workpiece to terminate the surface to be processed of the workpiece, by supplying a halogen element-containing gas to the workpiece at a temperature that is greater than 175 degrees C and is equal to or less than 400 degrees C.
However, Takagi et al was not used to disclose the second process of adsorbing a halogen element on the surface to be processed of the workpiece to terminate the surface to be processed of the workpiece, by supplying a halogen element-containing gas to the workpiece at a temperature that is greater than 175 degrees C and is equal to or less than 400 degrees C.
As cited in the rejection above, Bajaj et al disclose applicant’s claimed process.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakatsuru et al (U.S. 2010/0144127) discloses forming a film on a halogen terminated single-crystal Si layer. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822